DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received June 14, 2022.  Claims 1, 3-5,  and 7 were amended.  Claims 6 and 8 are canceled claims.  Claims 1-5 and 7 are pending.
The objection to claims 3 and 4 set forth in the last office action (mailed March 15, 2022) is withdrawn due to the amendment received June 14, 2022.
The rejection of claims 1-3 and 5-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention set forth in the last office action (mailed March 15, 2022) is withdrawn due to the amendment received June 14, 2022.
The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Montenegro et al. (WO 2014/023388 A1) (where family equivalent English language document US 2015/0243897 A1 was used as the English translation) set forth in the last office action (mailed March 15, 2022) is withdrawn due to the amendment received June 14, 2022.
The rejection of claims 3-8 under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2014/023388 A1) (where family equivalent English language document US 2015/0243897 A1 was used as the English translation) set forth in the last office action (mailed March 15, 2022) is withdrawn due to the amendment received June 14, 2022.
Terminal Disclaimer
The terminal disclaimer filed on June 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,960,363 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 1-8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,960,363 is withdrawn due to the terminal disclaimer filed June 14, 2022.
The terminal disclaimer filed on June 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,916,709 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 1, 2, and 4-8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,916,709 is withdrawn due to the terminal disclaimer filed June 14, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2017/0104163 A1).
Lee et al. discloses the following compound #16 (see left side bottom of page 9): 

    PNG
    media_image1.png
    157
    317
    media_image1.png
    Greyscale
.
The compound anticipates compounds of instant claims 1 and 2.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al. (US 2017/0033294 A1).
Regarding the compound claims, Jang et al. discloses triazine fluorene derivatives of formula 1 (see par. 7):

    PNG
    media_image2.png
    197
    394
    media_image2.png
    Greyscale
.
More specifically, formula 1 example compounds are shown in par. 112 including compound 5 that anticipates instant compound 69 of claim 3 and compound 45 (page 20) that anticipates instant compound 26 of claim 4.  Example devices are described at par. 166 to 188 where the compounds are used in a layer between the light emitting layer and the light emitting layer and the cathode (see par. 169). The layer containing the compounds between electrodes is considered to read upon an “auxiliary electron transport layer” of dependent claim 7.  Jang et al. anticipates claims 1-5 and 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2010/0039026 A1).
Yang et al. teaches triazine, pyrimidine and pyridine compounds (see par. 61):

    PNG
    media_image3.png
    205
    372
    media_image3.png
    Greyscale
  .
In the formula 1a, Ar1 to Ar6 may be substituted or unsubstituted arylene (see par. 62, 67) and R groups may include hydrogen or aryl among others (see par. 71, 73). The integer variables a to f are defined in par. 69 as 0 to 10.   It is noted that -Ar-R groups may specifically include formula 4r 
    PNG
    media_image4.png
    80
    269
    media_image4.png
    Greyscale
(see par. 75).  
Claim 1 recites an intended use for the recited compounds. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Although Yang does not appear to exemplify one of the triazine-containing compounds of the formula 1a as specifically including at least one fluorene group as an R in combination with an Ar group selected as phenylene (where the corresponding Ar’s integer variable is 1 to 4), it would have been obvious to one of ordinary skill in the art before the effective filing date to have formed compounds within the definition of Yang formula 1a where the compounds are the same as compounds claimed, because Yang clearly sets forth the required groups within the defined formulas 1.  One would expect to achieve functional formula 1 compounds as described by Yang with a predictable result and a reasonable expectation of success.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0104163 A1).
Lee et al. sets forth compounds for an EL device according to formula I (see par. 52). 

    PNG
    media_image5.png
    209
    275
    media_image5.png
    Greyscale
.
The R1 to R3 may be selected independently as C6 to C30 aryl (see par. 56, 71; includes fluorene and/or phenyl) and L1 to L3 may be selected as single bond or C6 to C49 arylene (see par. 58, 68; includes phenylene or biphenylene).  The Z may all be selected as nitrogen (see par. 55).  While Lee et al. does not appear to exemplify all triazine-containing formula I compounds with at least one fluorene aryl group selected as an “R” in combination with an “L” group selected as phenylene  or biphenylene, it would have been obvious to one of ordinary skill in the art before the effective filing date to have formed compounds within the definition of Lee et al. formula I where the compounds are the same as compounds claimed, because Lee et al. clearly sets forth the required groups within the defined formula I.  One would expect to achieve functional formula I compounds as described by Lee et al. with a predictable result and a reasonable expectation of success.
Regarding device claims 5 and 7, Lee et al. discloses at least the following compound #16 as a formula I compound (see left side bottom of page 9): 

    PNG
    media_image1.png
    157
    317
    media_image1.png
    Greyscale
.
Lee et al. does not set forth an example device comprising the compound 16, but does set forth examples comprising other compounds of Lee general formula I (see par. 11) as host material of a device (see par. 294-298, and see claims 18-19 page 174 as well as claim 12 beginning on page 111 and claim 1 beginning on page 95).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected compound 16 as a host material for forming a layer between electrodes in an EL device, because Lee et al. teaches the general formula I compounds are desirable for use as host material in an EL device.  One would expect to achieve an operational device utilizing the compound 16 in a layer with a predictable result and a reasonable expectation of success.



Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. 
Regarding the rejection over Yang (US 2010/0039026), applicant argues claim 1 has been amended to recite “the compound is suitable for an electron transport layer or an auxiliary electron transport layer of an organic electroluminescent element”.  In response to applicant's argument that the compound is suitable for electron transport or auxiliary electron transport layers, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Applicant further argues Yang teaches a large number of possible structures.  In response, non-preferred embodiments can be indicative of obviousness (see In re Lamberti, 192 USPQ 278 (CCPA 1976); In re Boe, 148 USPQ 507 (CCPA 1976); In re Kohler, 177 USPQ 399 (CCPA 1973)), and a reference is not limited to working examples (see In re Fracalossi, 215 USPQ 569 (CCPA 1982)).

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reghu, R. R., & Grazulevicius, J. V. (2016). DENDRITIC ORGANIC SEMICONDUCTORS BASED ON PYRENE AND TRIAZINE DERIVATIVES. Advanced Polymeric Materials: From Macro-to Nano-Length Scales, 31 discusses triazine derivatives as organic semiconductors (see pages 43-48).

Kukhta, N. A., Simokaitiene, J., Volyniuk, D., Ostrauskaite, J., Grazulevicius, J. V., Juska, G., & Jankauskas, V. (2014). Effect of linking topology on the properties of star-shaped derivatives of triazine and fluorene. Synthetic metals, 195, 266-275 teaches derivatives with triazine and fluorene groups (see title and figure 1).

The references are considered relevant to the art of the endeavor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786